

115 HRES 1042 IH: Calling on the Senate to rename the Russell Senate Office Building.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1042IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Green of Texas (for himself, Ms. Bass, Ms. Castor of Florida, Mr. Cleaver, Mr. Cooper, Ms. Garcia of Texas, Ms. Haaland, Mr. Hastings, Mr. Kennedy, Mr. Lawson of Florida, Ms. Jackson Lee, Mr. Lowenthal, and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONCalling on the Senate to rename the Russell Senate Office Building.Whereas Senator Richard B. Russell opposed civil rights as unconstitutional and unwise;Whereas in 1935, Senator Russell participated in his first filibuster of a civil rights bill, when he and his colleagues in the Senate stopped an anti-lynching bill with 6 days of nonstop talking;Whereas in 1936, Senator Russell stated in a re-election campaign speech that as one who was born and reared in the atmosphere of the Old South, with six generations of my forebears now resting beneath Southern soil, I am willing to go as far and make as great a sacrifice to preserve and insure White supremacy in the social, economic, and political life of our state as any man who lives within her borders;Whereas in 1956, Senator Russell wrote an initial draft of the Southern Manifesto, the bicameral resolution stating support for segregation and refusal to observe Brown v. Board of Education;Whereas, because President Lyndon B. Johnson signed the Civil Rights Act of 1964, Senator Russell, along with more than a dozen other Senators, including Herman Talmadge, boycotted the 1964 Democratic National Convention in Atlantic City;Whereas, on March 17, 1964, the New York Times published an article entitled, Relocate Negroes Evenly in States, in which Senator Russell proposed a voluntary racial relocation program to adjust the imbalance of the African-American population between the 11 States of the old Confederacy and the rest of the Union;Whereas in 1972, shortly after Senator Russell’s death, the Senate voted in an overwhelming majority (99–1) that the Old Senate Office Building be named the Russell Senate Office Building;Whereas historian Gilbert C. Fite wrote at the conclusion of his biography of Senator Russell, White supremacy and racial segregation were to him cardinal principles for good and workable human relationships; andWhereas Public Law 115–58, a joint resolution signed into law on September 14, 2017, rejects White nationalism, White supremacy, and neoNazism: Now, therefore, be itThat the House of Representatives—(1)once again rejects White nationalism and White supremacy as hateful expressions of intolerance that are contradictory to the values that define the people of the United States;(2)condemns the use of captions, statutes, memorials, and artwork used or erected to memorialize Senator Richard B. Russell, or any other lawmaker who intentionally disavowed the Declaration of Independence’s exhortation that all persons are created equal; and(3)calls on the Senate to rename the Russell Senate Office Building for an honoree who embraced equality for all Americans, and to revert to using the building’s original name, the Old Senate Office Building, until the Senate selects such honoree.